DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett ("Barnett" US 20180124438), and further in view of Liongosari et al. ("Liongosari" US 20170053032).

a method for recommending content to a first user, comprising: 
determining that the first user utilizes a first multimedia device [i.e. first social TV dongle 810] to consume media content; [Barnett - Para 0124, Fig. 10: teaches a user receiving a first video stream from a content source at a social TV dongle]
determining that a second user, which utilizes a second multimedia device [i.e. second social tv dongle] to consume media content, is associated with the first user via a social media service [i.e. social networking system 160]; [Barnett – Para 0079-0080, Fig. 33, 34: teaches determining a second media device of a second user. Para 0058: teaches social networking system 160 further stores data describing one or more connections between different users.  Para 0109: teaches social TV dongle communicatively coupled to social networking system.  Examiner notes second user may connect to social networking system using a second social TV dongle]
determining that the second user is consuming a particular media content via the second multimedia device; and [Barnett - Para 0100, 0106: teaches determining that at least one friend of user 101 is currently watching or is planning to watch a particular TV show]
causing an indicator [i.e. playlist] to be displayed via a graphical user interface [i.e. social programming guide] rendered on a display device [i.e. TV 830] communicatively coupled to the first multimedia device responsive to determining that the second user consuming the particular media content is associated with the first user, the indicator recommending the particular media content to the first user. [Barnett – Para 0289-0290, 0109, Fig. 31: teaches a social programming guide 3110 which may be displayed on mobile 840 or TV 830 communicatively coupled to social TV dongle 810.  Para 0234, Fig. 25, 29, 31: teaches a playlist 2510 for content to be viewed on TV 830 is generated and presented to one or more users 101.]
Barnett teaches determining the second user is consuming media content via the second multimedia device, but does not explicitly teach determining that the second user has previously consumed a particular type of media content on a particular day or at a particular time on a periodic basis.
Barnett teaches causing an indicator to be displayed via a graphical user interface on a display device, but does not explicitly teach causing an indicator to be displayed at a subsequent day that corresponds to the particular day or at a subsequent time that corresponds to the particular time responsive to determining that the second user that previously consumed the particular type of media, the indicator recommending the particular type of media content to the first user.  

However, Liongosari teaches determining that the second user has previously consumed a particular type of media content on a particular day or at a particular time on a periodic basis; [Liongosari – Para 0046, 0048: teaches determining a pattern that the end-user 116 watches a particular genre of video content based on the data.  The recommendation engine may determine a time-based 
causing an indicator to be displayed at a subsequent day that corresponds to the particular day or at a subsequent time that corresponds to the particular time responsive to determining that the second user that previously consumed the particular type of media, the indicator recommending the particular type of media content to the first user. [Liongosari – Para 0045, 0016: teaches recommendations provided to the end-user through an end-user interface.  The recommendations for the particular end-user that is associated with the data and/or aggregate data]
Barnett and Liongosari are analogous in the art because they are from the same field of generating recommendations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnett’s content indicator in view of Liongosari to user patterns for the reasons of improving recommendations by determining types of media to recommend based on the particular day or time.

Regarding claim 2, Barnett and Liongosari teaches the method of claim 1, wherein determining that a second user that utilizes a second multimedia device to consume media content is associated with the first user via a social media service comprises: 
receiving, via the first device, social media user credentials associated with the first user; [Barnett – Para 0088, Fig. 4: teaches exchanging auth messages 406 
accessing a social media profile associated with the first user based on the social media credentials; [Barnett – Para 0051: teaches Social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user -profile data, concept -profile data, social-graph information, or other suitable data related to the online social network. Social-networking system 160 may be accessed by the other components of network environment 100 either directly or via network 110.]
determining that the social media profile indicates that the second user is a contact of the first user; and [Barnett – Para 0058: teaches The social networking system 160 further stores data describing one or more connections between different users in a user connection store 245.]
determining that the second user is associated with the first user based on determining that the social media profile indicates that the second user is a contact of the first user. [Barnett – Para 0058: teaches The social networking system 160 further stores data describing one or more connections between different users in a user connection store 245.]

Regarding claim 3, Barnett and Liongosari teaches the method of claim 2, wherein determining that the second user is consuming a particular type of media content via the second multimedia device comprises: 
receiving one or more social media posts of the second user based on the social media credentials associated with the first user; and [Barnett – Para 0097: teaches social networking system 160 may determine from posts of friends 101a-e on social networking system 160 that at least one friend is currently watching or planning to watch the show "Lone Survivor.”  Examiner interprets friends of the user will be based on the authenticated social account]
analyzing the one or more social media posts for media content identifiers that identify the particular type of media content in which the second user is engaging. [Barnett – Para 0097: teaches social networking system 160 may determine from posts of friends 101a-e on social networking system 160 that at least one friend is currently watching or planning to watch the show "Lone Survivor."]

Regarding claim 4, Barnett and Liongosari teaches the method of claim 1, wherein determining that the second user is consuming a particular type of media content via the second multimedia device comprises: 
receiving a communication message from the second device that identifies the particular type of media content. [Barnett – Para 0100: teaches a particular friend 101a-e of user 101 may post the message "I can't wait to watch Lone Survivor tonight" to social networking system 160. Social networking system 160 may then notify user 101 that his friend is planning to watch "Lone Survivor." In certain embodiments, the notification may be via email, text messaging, a post on social networking system 160, or any other appropriate method.]


Regarding claim 6, Barnett and Liongosari teaches the method of claim 1, wherein said causing comprises: 
determining that the first user is browsing for media content to engage via the graphical user interface of the first device; and [Barnett – Para 0088: teaches a user browsing the Electronic Programming Guide (EPG) of an MSO 402 or the content navigator of an OTT provider 403 may be presented with social data including the content that his or her friends on social networking system 160 have watched, are currently watching, or plan to watch.]
causing the indicator to be displayed via the graphical user interface in response to determining that the first user is browsing for the media content. [Barnett – Para 0088: teaches a user browsing the Electronic Programming Guide (EPG) of an MSO 402 or the content navigator of an OTT provider 403 may be presented with social data including the content that his or her friends on social networking system 160 have watched, are currently watching, or plan to watch.]

Regarding claim 7, Barnett and Liongosari teaches the method of claim 1, further comprising: 
causing a user-interactive element to be displayed via the graphical user interface that, when activated, causes the particular type of media content to be played back via the first device. [Barnett – Para 0289, Fig. 31: teaches SPG 3110 provides an easy and convenient way for user 101 to view and select available content 

Regarding claim 8, Barnett teaches a system, comprising: 
at least one processor circuit; and [Barnett – Para 0325, 0091: teaches personal computing device 3700 may comprise a processor 3710]
at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising: [Barnett – Para 0325, 0091: teaches personal computing device 3700 may comprise a memory 3720]
a device determiner configured to determine that the first user utilizes a first multimedia device to consume media content; [Barnett - Para 0124, Fig. 10: teaches a user receiving a first video stream from a content source at a social TV dongle]
a user associator configured to determine that a second user, which utilizes a second multimedia device to consume media content, is associated with the first user via a social media service; [Barnett – Para 0079-0080, Fig. 33, 34: teaches determining a second media device of a second user. Para 0058: teaches social networking system 160 further stores data describing one or more connections between different users.  Para 0109: teaches social TV dongle communicatively coupled to social networking system.]
a content observer configured to determine that the second user is consuming a particular media content via the second multimedia device; and 
a content recommender configured to cause an indicator to be displayed via a graphical user interface rendered on a display device communicatively coupled to the first multimedia device responsive to determining that the second user consuming the particular media content is associated with the first user, the indicator recommending the particular media content to the first user. [Barnett – Para 0289-0290, 0109, Fig. 31: teaches a social programming guide 3110 which may be displayed on mobile 840 or TV 830 communicatively coupled to social TV dongle 810.  Fig. 31, 25: teaches recommending content to user A that is currently being watched by other friends]
Barnett teaches determining the second user is consuming media content via the second multimedia device, but does not explicitly teach determining that the second user has previously consumed a particular type of media content on a particular day or at a particular time on a periodic basis.
Barnett teaches causing an indicator to be displayed via a graphical user interface on a display device, but does not explicitly teach causing an indicator to be displayed at a subsequent day that corresponds to the particular day or at a subsequent time that corresponds to the particular time responsive to determining that the second user that previously consumed the particular type of media, the indicator recommending the particular type of media content to the first user.  

determining that the second user has previously consumed a particular type of media content on a particular day or at a particular time on a periodic basis; [Liongosari – Para 0046, 0048: teaches determining a pattern that the end-user 116 watches a particular genre of video content based on the data.  The recommendation engine may determine a time-based correlation between sets of data.  Para 0051: teaches aggregated data is based on data 104 from multiple individual platforms and/or multiple end-users]
causing an indicator to be displayed at a subsequent day that corresponds to the particular day or at a subsequent time that corresponds to the particular time responsive to determining that the second user that previously consumed the particular type of media, the indicator recommending the particular type of media content to the first user. [Liongosari – Para 0045, 0016: teaches recommendations provided to the end-user through an end-user interface.  The recommendations for the particular end-user that is associated with the data and/or aggregate data]
In addition, the rationale of claim 1 is used for this claim.

Regarding system claim 9, claim(s) 9 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 9 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

system claim 10, claim(s) 10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Regarding system claim 11, claim(s) 11 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Regarding system claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Regarding system claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

Regarding claim 15, Barnett teaches A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, perform a method, the method comprising: [Barnett – Para 0387, 0325, 0346: teaches a computer readable non-transitory storage medium and processor for executing instructions]
determining that the first user utilizes a first multimedia device to consume media content; [Barnett - Para 0124, Fig. 10: teaches a user receiving a first video stream from a content source at a social TV dongle]
determining that a second user, which utilizes a second multimedia device to consume media content, is associated with the first user via a social media service; [Barnett – Para 0079-0080, Fig. 33, 34: teaches determining a second media device of a second user. Para 0058: teaches social networking system 160 further stores data describing one or more connections between different users.  Para 0109: teaches social TV dongle communicatively coupled to social networking system.]
determining that the second user is consuming a particular media content via the second multimedia device; and [Barnett - Para 0100, 0106: teaches determining that at least one friend of user 101 is currently watching or is planning to watch a particular TV show]
causing an indicator to be displayed via a graphical user interface rendered on a display device communicatively coupled to the first multimedia device responsive to determining that the second user consuming the particular media content is associated with the first user, the indicator recommending the particular media content to the first user. [Barnett – Para 0289-0290, 0109, Fig. 31: teaches a social programming guide 3110 which may be displayed on mobile 840 or TV 830 communicatively coupled to social TV dongle 810.  Fig. 31, 25: teaches recommending content to user A that is currently being watched by other friends]
Barnett teaches determining the second user is consuming media content via the second multimedia device, but does not explicitly teach determining that the second user has previously consumed a particular type of media content on a particular day or at a particular time on a periodic basis.
Barnett teaches causing an indicator to be displayed via a graphical user interface on a display device, but does not explicitly teach causing an indicator to be displayed at a subsequent day that corresponds to the particular day or at a subsequent time that corresponds to the particular time responsive to determining that the second user that previously consumed the particular type of media, the indicator recommending the particular type of media content to the first user.  

However, Liongosari teaches determining that the second user has previously consumed a particular type of media content on a particular day or at a particular time on a periodic basis; [Liongosari – Para 0046, 0048: teaches determining a pattern that the end-user 116 watches a particular genre of video content based on the data.  The recommendation engine may determine a time-based correlation between sets of data.  Para 0051: teaches aggregated data is based on data 104 from multiple individual platforms and/or multiple end-users]
causing an indicator to be displayed at a subsequent day that corresponds to the particular day or at a subsequent time that corresponds to the particular time responsive to determining that the second user that previously consumed the particular type of media, the indicator recommending the particular type of media content to the first user. [Liongosari – Para 0045, 0016: teaches recommendations provided to the end-user through an end-user interface.  The 
Barnett and Liongosari are analogous in the art because they are from the same field of generating recommendations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barnett’s content indicator in view of Liongosari to user patterns for the reasons of improving recommendations by determining types of media to recommend based on the particular day or time.

Regarding CRM claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Regarding CRM claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Regarding CRM claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

CRM claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Regarding claim 21, Barnett and Liongosari teaches the method of claim 1, further comprising: 
causing a user-interactive element to be displayed via the graphical user interface that, when activated, causes the particular type of media content to be added to a watchlist. [Barnett – Para 0294: teaches an “Add to Queue” indication may be available to the user in SPG 3110 (Social Programming Guide), this indication may allow user 101 to quickly place a program into his personalized queue]

Regarding System claim 22, claim(s) 22 recite(s) limitations that is/are similar in scope to the limitations recited in claim 21. Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 21.

Regarding CRM claim 23, claim(s) 23 recite(s) limitations that is/are similar in scope to the limitations recited in claim 21. Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426




/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426